THE STATE OF TEXAS
                                          MANDATE
TO THE 124TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 17th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Rochelle Schelling, Appellant                              No. 06-14-00173-CR

                    v.                                     Trial Court No. 43049-B

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to designate
Section 31.03(e)(4)(D) of the Texas Penal Code as the correct statute of offense. As modified,
the judgment of the trial court is affirmed.
       We further order that the appellant, Rochelle Schelling, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 4th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk